Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16141408 filed on 09/25/2018.
Election/Restrictions
Applicant’s election without traverse of claims 1-16, 22-25 in the reply filed on 02/08/2022 is acknowledged.
Allowable subject matter 
Claims 6-7 are objected to as being dependent upon a rejected base claim (independent claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Avouris et al. (US Pat 2012/0181510).
With respect to dependent claim 6-7, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the source electrode is coupled by a first short via to the first metal electrode located in the first metal layer, or the drain electrode is coupled by a second short via to the second metal electrode located in the second metal layer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-16, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin et al. (US 9,685,484) in view of Yagishita et al. (US 2019/0058008).
Regarding independent claim 1, Rabkin et al. teach a semiconductor device comprising:
 a substrate (Fig. 6J, Col. 20, lines 13-20) oriented in a horizontal direction; 
a transistor above the substrate, wherein the transistor includes: 
a gate electrode (Figs. 6J-6K, element 618) above the substrate, oriented in a vertical direction substantially orthogonal to the horizontal direction; 
a gate dielectric layer (Figs. 6J-6K, element 610) including a gate dielectric material (Col. 23, line 24), the gate dielectric layer oriented in the vertical direction, around the gate electrode, and above the substrate; 
a channel layer (Figs. 6J-6K, element 604, Col. 23, lines 21-23, Col. 2, lines 45-46) including a channel material, the channel layer oriented in the vertical direction, around the gate dielectric layer, and above the substrate; 

a drain (Fig. 6J, element 603, Col. 26, lines 44-47) below or above the channel layer, separated from the gate electrode, and in contact with a second portion of the channel layer.
Rabkin et al. do not explicitly disclose a source and drain electrode.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known source and drain electrode (i.e. metal) for source and drain structure as shown by Yagishita et al. in paragraph 0046-0048, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Regarding claim 2, Rabkin et al. teach wherein the source electrode is separated from the gate electrode by a spacer or by the gate dielectric layer (Fig. 6J).
Regarding claim 3, Rabkin et al. teach wherein the source electrode has a first length and a first width, the drain electrode has a second length and a second width, the second length is different from the first length, or the second width is different from the first width (Fig. 6J).
Regarding claim 4, Rabkin et al. modified by Yagishita et al. teach wherein the source electrode includes a first conductive material, and the drain electrode includes a second conductive material different from the first conductive material (paragraph 0046-
Regarding claim 5, Rabkin et al. teach wherein the source electrode is coupled to a first metal electrode l(Fig. 6J, element 616) ocated in a first metal layer, the drain electrode is coupled to a second metal electrode (Fig. 6J, element 606) located in a second metal layer, and the second metal layer is separated from the first metal layer by an inter-level dielectric (ILD) layer (Fig. 6J).
Regarding claim 8, Rabkin et al. teach wherein the gate electrode, the channel layer, the source electrode, and the drain electrode are within an ILD layer above the substrate (Figs. 6F & 6J).
Regarding claim 9, Rabkin et al. teach wherein the ILD layer includes a material selected from the group consisting of silicon dioxide (SiO.sub.2), carbon doped oxide (CDO), silicon nitride, perfluorocyclobutane, polytetrafluoroethylene, fluorosilicate glass (FSG), organic polymer, silsesquioxane, siloxane, and organosilicate glass (Figs. 6F & 6J, Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known dielectric, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416).
Regarding claim 10, Rabkin et al. teach further comprising: a passivation layer  (Fig. 6J, the dielectric layer around the channel, source, drain is considered as the passivation layer) around the channel layer, the source electrode, and the drain electrode.
Regarding claim 11, Rabkin et al. modified by Yagishita et al. teach wherein the source electrode or the drain electrode includes a metal layer, and a metal sealant layer adjacent to the metal layer (paragraph 0046-0048 of Yagishita).
Regarding claim 12, Rabkin et al. modified by Yagishita et al. teach wherein the metal sealant layer includes a material selected from the group consisting of TiN, AlTiN, AlTiO.sub.x, TaN, AlTaN, AlN, WO.sub.xN.sub.y, TiO.sub.xN.sub.y, SiO.sub.xN.sub.y, Al.sub.2O.sub.3, HfO.sub.2, TiO.sub.2, AiN, SiN, SiO.sub.2, SiCOH, Ta.sub.2O.sub.5, Y.sub.2O.sub.3, Ga.sub.2O.sub.3, ZrO.sub.2, HZO, YZO, HfTaO.sub.x, TaSiO.sub.x, HfSiO.sub.x, TaAlO.sub.x, HfAlO.sub.x, AlSiO.sub.x, AlSiN.sub.x, and HYO (paragraph 0046-0048 of Yagishita).
Regarding claim 13, Rabkin et al. modified by Yagishita et al. teach herein the gate dielectric material is a high-K dielectric material that includes a material selected from the group consisting of hafnium silicate, zirconium silicate, hafnium dioxide, zirconium dioxide, aluminum oxide, and nitride hafnium silicate (paragraph 0055 of Yagishita).
Regarding claim 14, Rabkin et al. teach wherein the substrate includes a silicon substrate (It is well known in the art to form a silicon substrate), a glass substrate, a metal substrate, or a plastic substrate.
Regarding claim 15, Rabkin et al. modified by Yagishita et al. teach wherein the gate electrode, the source electrode, or the drain electrode includes a material selected from the group consisting of titanium (Ti), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), Mg, W, Fe, Vn, Zn, Ta, Mo, and an alloy of Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, TiN, AlTiO.sub.x, 
Regarding claim 16, Rabkin et al. teach wherein the channel layer includes a material selected from the group consisting of CuS.sub.2, CuSe.sub.2, WSe.sub.2, MoS.sub.2, MoSe.sub.2, WS.sub.2, indium doped zinc oxide (IZO), zinc tin oxide (ZTO), amorphous silicon (a-Si), amorphous germanium (a-Ge), low-temperature polycrystalline silicon (LTPS), transition metal dichalcogenide (TMD), yttrium-doped zinc oxide (YZO), polysilicon, poly germanium doped with boron, poly germanium doped with aluminum, poly germanium doped with phosphorous, poly germanium doped with arsenic, indium oxide, tin oxide, zinc oxide, gallium oxide, indium gallium zinc oxide (IGZO), copper oxide, nickel oxide, cobalt oxide, indium tin oxide, tungsten disulphide, molybdenum disulphide, molybdenum selenide, black phosphorus, indium antimonide, graphene, graphyne, borophene, germanene, silicene, Si.sub.2BN, stanene, phosphorene, molybdenite, poly-III-V like InAs, InGaAs, InP, amorphous InGaZnO (a-IGZO), crystal-like InGaZnO (c-IGZO), GaZnON, ZnON, or C-Axis Aligned Crystal (CAAC), molybdenum and sulfur, and a group-VI transition metal dichalcogenide (Col. 23, lines 21-23).
Regarding independent claim 22, Rabkin et al. teach a computing device (Col. 1, lines 6-11) comprising:
a circuit board (Col. 11, lines 20-30); and
a memory device coupled to the circuit board and including a memory array (Fig. 6F, Col. 23, lines 46-48), wherein the memory array includes a plurality of memory cells 
wherein the transistor includes: 
a gate electrode (Figs. 6J-6K, element 618) coupled to a word line (Fig. 6A, elements Wl0-Wl15) of the memory array, wherein a substrate (Fig. 6J, Col. 20, lines 13-20) is below the gate electrode in a horizontal direction, and the gate electrode is above the substrate, oriented in a vertical direction substantially orthogonal to the horizontal direction; 
a gate dielectric layer (Figs. 6J-6K, element 610) including a gate dielectric material (Col. 23, line 24), the gate dielectric layer oriented in the vertical direction, around the gate electrode, and above the substrate; 
a channel layer (Figs. 6J-6K, element 604, Col. 23, lines 21-23, Col. 2, lines 45-46) including a channel material, the channel layer oriented in the vertical direction, around the gate dielectric layer, and above the substrate; 
a source (Fig. 6J, element 612) above or below the channel layer, the gate dielectric layer, separated from the gate electrode, in contact with a first portion of the channel layer, and coupled to a bit line (Fig. 6J, element 616) of the memory array; 
a drain (Fig. 6J, element 603, Col. 26, lines 44-47) below or above the channel layer, separated from the gate electrode, in contact with a second portion of the channel layer, and coupled to a first electrode (Fig. 6J, element 606) of the storage cell; and 
the storage cell further includes a second electrode (Fig. 6I, element GBL 595) coupled to a source line (Fig. 6J, element 602) of the memory array.
Rabkin et al. do not explicitly disclose a source and drain electrode.
In re Leshin, 125 USPQ 416.
	Regarding claim 23, Rabkin et al. teach wherein the source electrode has a first length and a first width, the drain electrode has a second length and a second width, the second length is different from the first length, or the second width is different from the first width (Fig. 6J).
Regarding claim 24, Rabkin et al. modified by Yagishita et al. teach wherein the source electrode includes a first conductive material, and the drain electrode includes a second conductive material different from the first conductive material (paragraph 0046-0048 of Yagishita discloses that the source electrode can comprise of titanium nitride and tungsten the drain electrode can comprise of nickel silicide).
Regarding claim 25, Rabkin et al. teach wherein the computing device is a device selected from the group consisting of a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a display, a battery, a processor, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the memory device (Col. 1, lines 6-11).




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813







	
	
	
	
ca